Title: To Thomas Jefferson from Albert Gallatin, 30 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir
                     
                     Treasury Department Decer. 30th 1805
                  
                  I have the honor to enclose a report on the subject of the expenses incurred by debtor States in fortifying Ports and Harbours. 
                  I have the honor to be with the highest respect Sir Your obedient Servant
                  
                     Albert Gallatin
                     
                  
               